MEMORANDUM **
George Dennis Rounds, a California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s denial of a petition for habeas corpus, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and affirm.
Rounds first contends that his right to due process has been violated because the state failed to release him upon completing his minimum term of an indeterminate life *318sentence. His contention fails because adequate procedural protections were afforded to him since the state’s denial of parole was supported by some evidence. See McQuillion v. Duncan, 306 F.3d 895, 903-04 (9th Cir.2002) (stating that the requirements of due process are satisfied if some evidence supports the decision).
Rounds also contends that the California Uniform Determinate Sentence Act violates the Equal Protection Clause because it is applied unevenly to him as compared to other prisoners. This contention lacks merit because Rounds’ assertion is conclusory and he does not supply sufficient facts to establish a prima facie case of uneven application. See McQueary v. Blodgett, 924 F.2d 829, 834-35 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.